Felton, J.
On a former appeal to this court of this case it was adjudged that the petition was not subject to general demurrer. Harbour v. Rome, 54 Ga. App. 97 (187 S. E. 231), which judgment was affirmed by the Supreme Court on certiorari. Harbour v. Rome, 184 Ga. 37 (190 S. E. 364). These judgments are the law of this case. The evidence authorized the verdict under the pleadings and it was not error to overrule the motion for new trial.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.

Ltmhcm & Parker, for plaintiff in error.
Maddox ■& Griffin, contra.